Citation Nr: 0323283	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  97-21 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for an anxiety 
reaction with gastrointestinal reaction.

2.  Entitlement to service connection for asthmatic 
bronchitis.

3.  Entitlement to service connection for a skin disorder 
claimed as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On July 17, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Obtain the veteran's medical records 
from the San Juan Division, Mayaguez VA 
Outpatient Clinic, Puerto Rico for any 
treatment for anxiety reaction with 
gastrointestinal reaction since February 
1992.  Request all records.  

2.  Then, after associating all records 
indicated above with the claims file, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:  a 
psychiatric examination to determine the 
current severity of the veteran's 
service-connected anxiety reaction with 
gastrointestinal reaction.  Send the 
claims folder to the examiner(s) for 
review.  The physician is asked to 
indicate that he/she has reviewed the 
medical records in the claims folder in 
his/her report.  All tests and studies 
determined to be necessary by the 
psychiatrist should be conducted in order 
to identify and describe the 
symptomatology attributable to the 
veteran's service-connected anxiety 
reaction with gastrointestinal reaction.  
The report of examination should contain 
a detailed account of all manifestations 
of the anxiety reaction found to be 
present.  The examiner must comment on 
the extent to which the veteran's 
service-connected psychiatric disability 
affects occupational and social 
functioning.  A multi-axial assessment 
should be conducted, and a thorough 
discussion of Axis IV (psychosocial and 
environmental problems) and Axis V 
(Global Assessment of Functioning), with 
an explanation of the numeric code 
assigned, is to be included.  The 
psychiatrist is requested to 
differentiate between impairment caused 
the service-connected anxiety reaction 
with gastrointestinal reaction and any 
other current psychiatric disorder.  If 
the examiner determines that he/she is 
unable to differentiate between the 
impairment caused by the service-
connected anxiety reaction with 
gastrointestinal reaction and any other 
psychiatric disorder he/she should so 
indicate.  

3.  Then, after associating all records 
indicated above with the claims file, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:  a 
gastroenterology examination to determine 
the current severity of the veteran's 
service-connected anxiety reaction with 
gastrointestinal reaction.  Send the 
claims folder to the examiner(s) for 
review.  The physician is asked to 
indicate that he/she has reviewed the 
medical records in the claims folder in 
his/her report.  The examiner is 
specifically asked to comment on the 
frequency, severity and duration of the 
veteran's digestive symptoms.  Any anemia 
or weight loss should be noted.  The 
physician is asked to comment on whether 
or not there is periodic vomiting, 
recurrent hematemesis or melena with 
manifestations of anemia and weight loss 
productive of definite impairment of 
health.  

4.  Then, after associating all records 
indicated above with the claims file, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:  a 
dermatology examination to determine if 
the veteran has a skin disorder related 
to exposure to Agent Orange in service.  
Send the claims folder to the examiner(s) 
for review.  The physician is asked to 
indicate that he/she has reviewed the 
medical records in the claims folder in 
his/her report.  The physician is 
requested to diagnose any current skin 
disorder.  After examining the veteran 
and reviewing his medical history the 
physician is asked to give his opinion as 
to whether it is at least as likely as 
not that any current skin disorder is 
related to exposure to Agent Orange in 
service.  

5.  Then, after associating all records 
indicated above with the claims file, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:  a 
pulmonary examination to determine if the 
veteran's asthmatic bronchitis is related 
to exposure to Agent Orange in service.  
Send the claims folder to the examiner(s) 
for review.  The physician is asked to 
indicate that he/she has reviewed the 
medical records in the claims folder in 
his/her report.  The physician is 
requested to examine the veteran and then 
answer the following: Is it at least as 
likely as not that the veteran's 
asthmatic bronchitis is related to 
exposure to Agent Orange in service.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





